Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Status of Claims
This action is in reply to the claims filed on May 1, 2020.
The terminal disclaimer filed on June 3, 2022 has been entered. 
Claims 1-16 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The instant application is directed towards using a plurality of application program interfaces to monitor and extract data in order to analyze and identify relevant data to provide proactive underwriting. Furthermore, the patent publication by Gregory Berg, US Publication No.: US 2013/0325517 A1 discloses searching social media networks to identify prospective customers who are invited to submit an application for insurance. The publication by Dietrich Chen, “Creating a Social Media Agenda for Healthcare” discloses using social media as a tool to communicate and market with patients. 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest “continually monitoring, by a proactive coverage generation platform processor implementing a plurality of application program interfaces via a network interface unit connected to the Internet, a plurality of data sources including: RSS data feeds, and two or more of social data sources, entity web sites, forum web sites, blog web sites, auction web sites, or data repositories, to receive, process, and extract data relating to entities with potential coverage needs, wherein additional data received includes one of: biometric data from wearable devices or navigation data from telematics devices”.
For these reasons claims 1, and 9 are deemed to be allowable over the prior art of record, and claims 2-8, and 10-16 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRENE  KANG/
Examiner, Art Unit 3695
6/18/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        June 21, 2022